Citation Nr: 1038435	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-13 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic disability of 
the left hand, wrist, and elbow, manifested by pain, numbness, 
and loss of strength, to include as secondary to service-
connected post-operative residuals of a left shoulder 
dislocation.  

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

3.  Entitlement to a disability evaluation in excess of 30 
percent for post-operative residuals of a left shoulder 
dislocation.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney  




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
June 1968 to January 1970, to include active duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
from July 2005 and July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Veteran appeared at a Travel Board Hearing in March 2010.  A 
transcript is associated with the claims folder.  

The issue of entitlement to a disability evaluation in excess of 
30 percent for post-operative residuals of a left shoulder 
dislocation is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran has pain, 
numbness, and loss of grip strength in his left wrist, hand, and 
elbow; there is no chronic disability in the wrist, elbow, or 
hand, with competent medical assessments documenting no 
neuropathy or other disability.   

2.  The Veteran has a diagnosis of PTSD as a consequence of hi 
service in Vietnam; the record shows that the Veteran served in 
proximity to combat during the Vietnam War as a member of the 
U.S. Navy Construction Battalions.  The Veteran's diagnosis of 
PTSD is based on his fear of hostile enemy action, and it is 
consistent with the type, place, and circumstances of his 
service.  


CONCLUSIONS OF LAW

1.  Service connection for a chronic disability of the left hand, 
wrist, and elbow, manifested by pain, numbness, and loss of 
strength, to include as secondary to service-connected post-
operative residuals of a left shoulder dislocation, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010), significantly changed the 
law prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits, and they redefine the obligations of VA with respect to 
the duty to assist the Veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the Veteran 
under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; (3) and, inform the claimant about the 
information and evidence the claimant is expected to provide.  
Although no longer required, in this case it was requested that 
the claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection claim.  
Those five elements include (1) Veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  This notice must also inform the Veteran on 
how VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

The Board is satisfied that the mandates of the VCAA have been 
met in this case.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
In VCAA letters to the Veteran, he was informed about the 
information and evidence not of record that is necessary to 
substantiate his service connection claims; the information and 
evidence that VA will seek to provide; and the information and 
evidence the claimant is expected to provide.  

It is also pertinent to note that the Veteran is represented by a 
private attorney, and that individual is presumed to have 
knowledge of what is required to substantiate a claim for service 
connection.  Neither the Veteran nor his representative has pled 
prejudicial error with respect to the content or timing of VCAA 
notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence 
needed to substantiate his claim for service connection for a 
disorder of the wrist, elbow, and hand, the Board finds that all 
necessary assistance has been provided in this case.  The 
evidence includes service treatment records and post-service 
pertinent medical records, including VA examination reports and 
reports of neurological testing.  There is no indication of any 
additional relevant evidence that has not been obtained.  With 
respect to the clinical examinations, the Board finds that the 
Veteran was provided a thorough VA neurology examination that 
addressed the existence of a current disability.  This evaluation 
is adequate for rating purposes; there is no duty to provide 
another examination or a medical opinion.  See 38 C.F.R. 
§§ 3.326, 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As the claim for service connection for PTSD is granted, 
there is no need to discuss VCAA notice with respect to that 
specific claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the veteran experiences a disability 
resulting from an injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury or disease contracted 
in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing 
service connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in- service disease or injury and 
the present disability.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
Additionally, when aggravation of a Veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the Veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310.  
Furthermore, for certain chronic diseases, such as organic 
diseases of the nervous system, a presumption of service 
connection arises if the disease is manifested to a degree of 10 
percent within a year following discharge from service.  38 
C.F.R. § 3.307, 3.309

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually occurred, 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 C.F.R. § 
3.304(f).

The evidence required to support the occurrence of an in-service 
stressor varies depending on whether the Veteran was engaged in 
combat with the enemy.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Where the record does 
not establish that the claimant engaged in combat with the enemy, 
the assertions of in-service stressors, standing alone, cannot as 
a matter of law provide evidence to establish an event claimed as 
a stressor occurred.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the stressor 
in service occurred.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997).


Analysis-Hand, Wrist, and Elbow/Upper Extremity Disorder

The Veteran claims that he has a disorder in his left hand, 
wrist, and elbow, manifested by pain, numbness, and loss of 
strength, and that this condition is a result of his service-
connected left shoulder disorder.  Essentially, the Veteran 
claims that he has neurological difficulties in the lower portion 
of his left upper extremity, and that this is a result of the 
surgery he had to repair the service-connected left shoulder 
condition.  

The Veteran has complained of numbness and loss of grip strength 
on several occasions, and he has been examined by VA multiple 
times for the purposes of evaluating his claimed condition.  The 
earliest examination, dated in May 2005, was orthopedic in 
nature; however, the entirety of the Veteran's upper extremity 
complaints were noted, and the examiner stated that pain was 
present in the left hand as a result of the service-connected 
left shoulder condition.   Despite the positive correlation 
between left hand pain and the service-connected shoulder, a May 
2006 VA examiner determined that there was no chronic diagnosis 
of pain, subjective weakness, or numbness in the left upper 
extremity.  Essentially, this examiner stated that the 
manifestations were symptoms, and that there was no underlying 
chronic disability associated with the Veteran's complaints.  

In February 2008, the Veteran was given a comprehensive VA 
neurological examination by a physician's assistant (PA).  
Although this healthcare provider is not a physician, he is 
nonetheless competent to diagnose neurological abnormalities, and 
to refer the Veteran for specialty treatment.  Indeed, this 
examiner reiterated previous findings of pain in the upper 
extremity, and noted that the Veteran complained of weakness in 
his grip strength.  The PA recommended that an electromyograph 
(EMG) study be conducted, and such a test was performed later in 
the month.  The results of the EMG were essentially normal, in 
that no "definite electrophysiological evidence of a median 
neuropathy at the wrist" was noted, with the low amplitudes of 
the median sensory nerve found to be of an uncertain clinical 
significance.  No ulnar neuropathy was found, and the examiner 
concluded that "the normal sural sensory nerve action potential 
amplitudes are electrophysiological evidence against the 
diagnosis of an underlying polyneuropathy."  

In April 2008, the results of the EMG were reviewed by the same 
PA who conducted the February 2008 examination.  This examiner 
listed the EMG findings, and stated that the data supported a 
finding that the nerve conduction was normal from the periphery 
to the spinal cord.  The examiner opined that the loss of grip 
strength in the left hand was not clear, but "could be related 
to unilateral disuse."  
Essentially, the Board must conclude that the Veteran does not 
experience a chronic disability in the left hand, wrist, and 
elbow.  He complains of pain, numbness, and a loss of grip 
strength, and there is no doubt that he experiences some sort of 
symptoms.  The competent medical evidence of record, however, 
which includes thorough neurological testing, has determined that 
there is no chronic disability in the distal portion of the left 
upper extremity.  

In all cases of service connection, it is first and foremost a 
requirement that a current chronic disability be present.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (without a 
current disability, a claim for entitlement to service connection 
cannot be sustained).  In this case, the Veteran has pain, 
numbness, and loss of strength in the wrist, elbow, and hand.  
The Board does not deny that these symptoms are present, and they 
are essentially tantamount to a consistent pain in and around the 
left hand and lower arm.  Pain alone, however, without a 
diagnosed related medical condition, does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As the Veteran 
lacks a discernible chronic disability of the left arm and hand, 
the claim for service connection cannot be granted.  

The Veteran's lay statements, both to healthcare providers and to 
VA adjudicators, essentially assert that he is in pain, has 
numbness, and has some loss of strength in his hand, wrist, and 
elbow.  This is undisputed by the Board.  The Veteran does not, 
however, attest to having been diagnosed as having a chronic 
neurological (or other) disability, and the evidence of record 
does not suggest that such a diagnosis exists.  

As the Veteran has not alleged having a chronic disorder, and as 
there is no finding in the record which would document a 
diagnosis, the preponderance of the evidence is against the claim 
for service connection.  The Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis-PTSD

The Veteran claims that his service in Vietnam has caused him to 
develop PTSD.  Essentially, he asserts to having been in combat 
situations while serving with the U.S. Navy Construction 
Battalions (CBs or Seabees), and that exposure to combat trauma 
caused a chronic psychiatric condition.  

The Veteran does have a diagnosis of PTSD from a VA psychiatrist.  
Indeed, a consultation dated in March 2006 assesses the Veteran 
with PTSD, and intrusive thoughts of combat in Vietnam (nighttime 
bomb and mortar attacks) were listed as being responsible for the 
condition.  Major depression (in partial remission) was also 
listed as a psychiatric diagnosis.  

The VA psychiatrist conducted a thorough interview of the 
Veteran, and noted the Veteran's service in Vietnam as 
responsible for his PTSD (including exposure to small arms fire 
and exposure to combat casualties).  

Service personnel records indicate that the Veteran was a builder 
in the Navy, and that he served in Vietnam as a Seabee.  The DD 
Form 214 shows that the Veteran received the Vietnam Service 
Medal (VSM), with three Bronze Service Stars and a Fleet Marine 
Force (FMF) Combat Insignia.  The FMF Combat Insignia on the VSM 
was given to Navy personnel who served with Marines engaged in 
active combat with enemy forces, and it is thus proves that the 
Veteran was in close proximity to combat operations during his 
service.  

Recent amendments to 38 C.F.R. § 3.304(f) state that if a Veteran 
is diagnosed with PTSD by a VA psychiatrist or psychologist, and 
if that diagnosis is based on stressors which involve the "fear 
of hostile military or terrorist activity," that the Veteran's 
lay testimony alone may corroborate the existence of the 
stressors, if the claimed stressors are consistent with the 
places, types, and circumstances of the Veteran's service.  In 
this instance, the Veteran was a Seabee who was attached to a 
Marine Unit engaged in active combat with Viet Cong and/or North 
Vietnamese Army forces.  It is reasonable to believe that his 
duty as a Navy Seabee would expose him to small arms and other 
attacks while in the performance of his duties in the Republic of 
Vietnam.  As such, although the Board does not concede that the 
Veteran served in combat (it is not necessary at this point), he 
was clearly in very close proximity to combat operations.  Thus, 
his description of stressors is deemed corroborated.  

Thus, the Veteran has a diagnosis of PTSD based on his service in 
Vietnam, and his fear of hostile enemy action, as the basis of 
his PTSD diagnosis, is consistent with the place, type, and 
circumstances of his service.  The requirements for service 
connection for PTSD have been met, and the claim will be granted.  
See 38 C.F.R. § 3.304(f).   



ORDER

Entitlement to service connection for a chronic disability of the 
left hand, wrist, and elbow, manifested by pain, numbness, and 
loss of strength, to include as secondary to service-connected 
post-operative residuals of a left shoulder dislocation, is 
denied.  

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is granted.  



REMAND

The Veteran is currently in receipt of a 30 percent disability 
evaluation for residuals of a left shoulder dislocation, which 
required surgical correction.  He asserts that his disability has 
grown in severity, and that the current rating does not 
adequately contemplate his symptoms.  

The Veteran has been examined on numerous occasions, and the most 
recent examination, dated in February 2008, is relatively 
current.  The Veteran has, however, posited a contention against 
the credibility of the February 2008 examiner, and has also 
submitted lay testimony which indicates that his condition is 
more severe than what was assessed in 2008.  Specifically, the 
Veteran's spouse has alleged that the examiner who conducted the 
February 2008 examination moved the Veteran's arm against his 
will, and that the forced movement caused the Veteran to be in 
great pain (which was not documented).  Essentially, it is her 
contention that the results of the 2008 examination do not 
accurately reflect the Veteran's true range of motion, and that 
the Board should not consider them in evaluating the current 
status of his left shoulder.  The Board notes that there is a 
neurological examination of record, also dated in 2008, the 
results of which are uncontested by the Veteran.  

Following this submission of the Veteran's spouse, a friend of 
the Veteran also submitted a letter in which that individual 
attested to having helped the Veteran with household chores due 
to a limited range of motion in the left arm.  This letter is 
dated in January 2010, and it states that the Veteran cannot 
raise his arm to a "useful elevated position."  Though not 
specifically stated, it is implicit in the recent date of the 
letter, and in assertion that the Veteran has recently become 
"more dependent on others" (since his wife's disablement), that 
there is some level of an increase in severity in the last two 
years.  This, coupled with the Veteran's March 2010 hearing 
testimony (where he asserted being unable to function in certain 
remedial tasks such as tying his shoes or buckling his belt), 
shows that Veteran maintains that his condition is more severe 
than when most recently evaluated by VA.   

The Board is concerned with the results of the 2008 VA 
examination, in that it does not wish to use results which do not 
accurately reflect the nature of the disability picture (in 
claims for an increase, the current state of the disability 
picture is of utmost importance).  Although the report of the 
2008 examination does not, on its face, indicate any impropriety 
on the examiner's part, the letter of the Veteran's spouse (who 
witnessed the examination) does raise some concerns as to the 
results.  Given this, and given that the post-2008 evidence of 
record seems to suggest a worsening in severity, the Board will 
dispatch the claim to the RO so that a new, comprehensive VA 
examination addressing severity can be afforded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A are fully satisfied.

2.  Schedule the Veteran for a VA 
examination, with an examiner other than the 
one who conducted the February 2008 
examination, for the purposes of determining 
the current severity of the service-connected 
left shoulder disability.  All necessary 
tests should be conducted, and range of 
motion findings, including noting where pain 
begins, should be included.  The examiner 
should refer to previous orthopedic and 
neurological examinations of record, and 
should determine if further assessment is 
required in either area.  

3.  Following the directed development, the 
RO must conduct a de novo review of the claim 
on the merits. Should the claim be denied, 
issue an appropriate statement of the case to 
the Veteran and his representative and return 
the claim to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


